Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented in the case. 

Priority
Applicant's claim for the benefit of a prior-filed Provisional application 63/073791 filed on 09/02/2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banipal et al. (US 20210263978 A1 hereinafter Banipal) in view of Benkreira et al. (US 11354655 B2 hereinafter Benkreira) 

As to independent claim 1, Banipal teaches a method for generating structured content for an event, comprising: 
obtaining a plurality of information items from a plurality of data sources, each information item including unstructured content about the event;  [obtains unstructured data from data sources including browser data about browsing events ¶100-101 "Embodiments herein can employ data structuring processes, e.g. processing for transforming unstructured data into a form optimized for computerized processing. Embodiments herein can examine data from diverse data sources such as data sources that process radio signals for location determination of users."…"obtaining user browsing data from a browser plugin of a client computer device"]
providing the plurality of information items to a trained machine learning model, wherein the model is trained with training data that includes information items and corresponding labeled entities for a plurality of historical events; [provides historical browser data that is classified (labeled (TABLE A ¶62-63)) to train a model ¶58 "predictive model 5002 can be iteratively trained with the use of training data which training data can include successive iterations of user browsing data"]
receiving a formatted request, wherein the formatted request is associated with one or more labeled entities associated with the trained machine learning model; [receives user activity related to search classification (label)  ¶3 "classifying the current activity of the user as searching for a service provider"]
identifying, by the trained machine learning model, multiple entities from the unstructured content based on the formatted request associated with the one or more labeled entities; [machine learning based search used transform unstructured to structured data ¶100 "detect with use of a predictive model trained by machine learning using historical training data that a user is preparing to search for a service provider"…"Embodiments herein can employ data structuring processes, e.g. processing for transforming unstructured data into a form optimized for computerized processing."]
including the structured content in a search index. [crawls websites for the research data (indexes) ¶3 "performing web crawling on multiple websites to obtain research data"]
Banipal does not specifically teach storing each identified entity of the identified multiple entities as structured content responsive to the formatted request when a number of matching identified entities for each identified entity of the identified multiple entities exceeds a threshold.
However, Benkreira teaches storing each identified entity of the identified multiple entities as structured content responsive to the formatted request when a number of matching identified entities for each identified entity of the identified multiple entities exceeds a threshold; and [stores in a trustworthy database responsive to total matching records to an id exceeds threshold Col. 13 Ln. 53-59 "If the electronic payment server determines that the total number has exceeded a threshold value, the process may proceed to step 322, where the merchant record maybe promoted to a trustworthy database"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the machine learning classification by Banipal by incorporating the storing each identified entity of the identified multiple entities as structured content responsive to the formatted request when a number of matching identified entities for each identified entity of the identified multiple entities exceeds a threshold disclosed by Benkreira because both techniques address the same field of browser data analysis and by incorporating Benkreira into Banipal improves quality and efficiency of processing data which enhances database [Benkreira Col. 1 ln 21-30] 

As to dependent claim 2, the rejection of claim 1 is incorporated. Banipal and Benkreira further teach wherein an information item of the plurality of information items is a text article and a data source of the plurality of data sources is a first website. [Banipal website, text, ¶54 article ¶57]

As to dependent claim 3, the rejection of claim 2 is incorporated. Banipal and Benkreira further teach causing a textual representation of each identified entity to be displayed at a second website. [Banipal display on browser webpage data ¶55]

As to dependent claim 6, the rejection of claim 1 is incorporated. Banipal and Benkreira further teach identifying structured content from an archived content repository based on at least one identified entity; and associating the structured content with the identified entity. [Banipal data repository of browsing data ¶58]

As to dependent claim 7, the rejection of claim 6 is incorporated. Banipal and Benkreira further teach providing the at least one identified entity and the identified structured content to a user interface generator, wherein the user interface generator is configured to generate a user interface for display to a requesting entity.  [Banipal Fig. 6 illustrates interface displaying new offer for user ¶84

As to dependent claim 8, the rejection of claim 1 is incorporated. Banipal and Benkreira further teach presenting the structured content to a user in response to a search query. [Banipal  displaying new offer for user Fig. 6 ¶84]

As to dependent claim 10, the rejection of claim 1 is incorporated. Banipal and Benkreira further teach wherein a first information item of the plurality of information items is a text article and a second information item of the plurality of information items is a social media post. [Banipal  article ¶54, social media posts ¶74]

As to independent claim 11, Banipal teaches a system comprising: a processor; and [processor ¶5] memory, the memory including instruction which when executed by the processor, causes the processor to: [memory with instructions ¶5]

obtain a plurality of information items from a plurality of data sources, each information item including unstructured content;  [obtains unstructured data from data sources including browser data about browsing events ¶100-101 "Embodiments herein can employ data structuring processes, e.g. processing for transforming unstructured data into a form optimized for computerized processing. Embodiments herein can examine data from diverse data sources such as data sources that process radio signals for location determination of users."…"obtaining user browsing data from a browser plugin of a client computer device"]

provide the information item to a trained machine learning model, wherein the model is trained with training data that includes information items and corresponding labeled entities for a plurality of historical entities; [provides historical browser data that is classified (labeled (TABLE A ¶62-63)) to train a model ¶58 "predictive model 5002 can be iteratively trained with the use of training data which training data can include successive iterations of user browsing data"]
receive a formatted request, wherein the formatted request is associated with one or more labeled entities associated with trained machine learning model; [receives user activity related to search classification (label)  ¶3 "classifying the current activity of the user as searching for a service provider"]
identify, by the trained machine learning model, multiple entities from the unstructured content based on the formatted request associated with the one or more labeled entities; and [machine learning based search used transform unstructured to structured data ¶100 "detect with use of a predictive model trained by machine learning using historical training data that a user is preparing to search for a service provider"…"Embodiments herein can employ data structuring processes, e.g. processing for transforming unstructured data into a form optimized for computerized processing."]
Banipal does not specifically teach store each identified entity of the identified multiple entities as structured content responsive to the formatted request when a number of matching identified entities for each identified entity of the identified multiple entities exceeds a threshold.
However, Benkreira teaches store each identified entity of the identified multiple entities as structured content responsive to the formatted request when a number of matching identified entities for each identified entity of the identified multiple entities exceeds a threshold [stores in a trustworthy database responsive to total matching records to an id exceeds threshold Col. 13 Ln. 53-59 "If the electronic payment server determines that the total number has exceeded a threshold value, the process may proceed to step 322, where the merchant record maybe promoted to a trustworthy database"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the machine learning classification by Banipal by incorporating the store each identified entity of the identified multiple entities as structured content responsive to the formatted request when a number of matching identified entities for each identified entity of the identified multiple entities exceeds a threshold disclosed by Benkreira because both techniques address the same field of browser data analysis and by incorporating Benkreira into Banipal improves quality and efficiency of processing data which enhances database [Benkreira Col. 1 ln 21-30] 

As to dependent claim 12, the rejection of claim 11 is incorporated. Banipal and Benkreira further teach wherein a first information item is a text article and a first data source is a first website. [Banipal website, text, ¶54 article ¶57]

As to dependent claim 13, the rejection of claim 11 is incorporated. Banipal and Benkreira further teach wherein the instructions cause the processor to forgo storing each identified entity when a number of matching identified entities for each identified entity of the identified multiple entities has less than the threshold number of matches. [Benkreira Col. 13 Ln 47-52 "total number has not exceeded the threshold value"]

As to dependent claim 14, the rejection of claim 12 is incorporated. Banipal and Benkreira further teach wherein the instructions cause the processor to generate a textual representation of at least one identified entity to be displayed at a second website.  [Banipal display on browser webpage data ¶55]

As to dependent claim 15, the rejection of claim 11 is incorporated. Banipal and Benkreira further teach wherein the instructions cause the processor to: include the structured content in a search index. [Banipal crawls websites for the research data (indexes) ¶3 "performing web crawling on multiple websites to obtain research data"]

As to dependent claim 17, the rejection of claim 11 is incorporated. Banipal and Benkreira further teach wherein the instructions cause the processor to present the structured content to a user in response to a search query. [Banipal displaying new offer for user Fig. 6 ¶84]

As to dependent claim 18, the rejection of claim 11 is incorporated. Banipal and Benkreira further teach wherein a first information item of the plurality of information items is a text article and a second information item of the plurality of information items is a social media post. [Banipal article ¶54, social media posts ¶74]

Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banipal in view of Benkreira, as applied in the rejection of claim 1 above, and further in view Di Iorio (US 20210004790 A1) 

As to dependent claim 4, Banipal and Benkreira teaches all the limitations of claim 1 that is incorporated, 
Banipal and Benkreira do not specifically teach combining a second plurality of information items associated with an identified entity of the multiple identified entities into a summary information item; and generating a summary describing the second plurality of information items from the summary information item.
However, Di Iorio teaches combining a second plurality of information items associated with an identified entity of the multiple identified entities into a summary information item; and [articles are combined into news feeds ¶45]
generating a summary describing the second plurality of information items from the summary information item. [feed includes summaries  ¶45 "contains content items, such as brief headline summaries of news articles"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the browser activity analysis by Banipal and Benkreira by incorporating the combining a second plurality of information items associated with an identified entity of the multiple identified entities into a summary information item; and generating a summary describing the second plurality of information items from the summary information item disclosed by Di Iorio because all techniques address the same field of tracking user data and by incorporating Di Iorio into Banipal and Benkreira better filters web information for less irrelevant and superfluous content [Di Iorio ¶4-¶5]

As to dependent claim 5, the rejection of claim 11 is incorporated. Banipal and Benkreira further teach splitting the summary information item into a plurality of text segments; [Di Iorio web feed is split by article with headlines ¶45] assigning a weight to each text segment; [Di Iorio weight ¶54] selecting a plurality of text segments having a weight greater than a threshold; [Di Iorio prioritized by weight ¶54] and assembling the plurality of text segments to generate the summary describing the information. [Di Iorio web feed assembled and summarized ¶45]

As to dependent claim 16, Banipal and Benkreira teaches all the limitations of claim 1 that is incorporated, 
Banipal and Benkreira do not specifically teach combine a second plurality of information items associated with an identified entity of the multiple identified entities into a summary information item; and generate a summary describing the second plurality of information items from the summary information item.
However, Di Iorio teaches combine a second plurality of information items associated with an identified entity of the multiple identified entities into a summary information item; and [articles are combined into news feeds ¶45]
generate a summary describing the second plurality of information items from the summary information item. [feed includes summaries  ¶45 "contains content items, such as brief headline summaries of news articles"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the browser activity analysis by Banipal and Benkreira by incorporating the combine a second plurality of information items associated with an identified entity of the multiple identified entities into a summary information item; and generate a summary describing the second plurality of information items from the summary information item disclosed by Di Iorio because all techniques address the same field of tracking user data and by incorporating Di Iorio into Banipal and Benkreira better filters web information for less irrelevant and superfluous content [Di Iorio ¶4-¶5]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banipal in view of Benkreira, as applied in the rejection of claim 1 above, and further in view Chang et al (US 20150248917 A1 hereinafter Chang) 

As to dependent claim 9, Banipal and Benkreira teaches all the limitations of claim 1 that is incorporated, 
Banipal and Benkreira do not specifically teach wherein the event is at least one of a sporting event, e-sports event, and musical event.
However, Chang teaches wherein the event is at least one of a sporting event, e-sports event, and musical event. [machine learning for sport event data ¶11 " producing a transformed video feed that includes at least one highlight that may be extracted from the machine learning of the event. In embodiments, the event may be a sporting even"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the browser activity analysis by Banipal and Benkreira by incorporating the wherein the event is at least one of a sporting event, e-sports event, and musical event disclosed by Chang because all techniques address the same field of tracking user data and by incorporating Chang into Banipal and Benkreira automates manual processes of mining through video feeds for discovering events and insights in the data  [Chang ¶6-¶7]

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marey (US 20220012296 A1 hereinafter Marey) in view of Harrison et al. (US 20190340306 A1 herinafter Harrison) 

As to independent claim 19, Marey teaches a system for training a machine learning model, the system comprising: a processor; and [processor ¶48]  memory, the memory including instruction which when executed by the processor, causes the processor to:  [memory with instructions ¶48]
identify a plurality of keywords from a plurality of information items including unstructured content; [extract keywords from post data ¶20 "extract keywords from the prior posts"]
associate a formatted request for one or more entities with the plurality of keywords; 
[finds keywords for a query (request) ¶34 "social media post generator 416 may query database 414 for social media posts or other content having matching keywords and/or tags and retrieve and rank candidate posts to be recommended"]
train the machine learning model with the plurality of keywords and the formatted request; and[trains bases on text query and analyzes keywords ¶34 "learning models trained to recognize similar sequences of text"]
provide the trained model to the requesting entity. [uses model for a requesting user to recommend posts ¶5, ¶34 "one or more posts from the historical conversation determined as most probable to be relevant may be recommended to the user,"]
Marey does not specifically teach receive a request from a requesting entity to train a machine learning model to extract relevant information from unstructured content.
However, Benkreira teaches receive a request from a requesting entity to train a machine learning model to extract relevant information from unstructured content; [train using unstructured data ¶488 "A crawler for unstructured data may also be trained on a training data set to recognize words, phrases, metrics, attributes, or the like in unstructured data and to populate a database."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the social media classification by Marey by incorporating the disclosed by Harrison because both techniques address the same field of crawling data and by incorporating Harrison into Marey enable more real time access to structured data from unstructured sources with more confident data [Harrison ¶488] 

As to dependent claim 20, the rejection of claim 1 is incorporated. Marey and Harrison further teach wherein the unstructured content is an article including unstructured text. [Harrison news articles ¶488]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Raviv; Ariel et al. (US 20200202408 A1) teaches crawling websites for products using a model trained on a taxonomy (see ¶3)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143